Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The elements of independent claim(s) 1, 15 were not found through a search of the prior art, nor were they considered obvious by the examiner. In particular, among the prior art of records, US 20210406135 A1 (par 41, 89) and US 20210011811 A1 (fig 1a; par 35) do/does not teach or suggest, in combination with the remaining limitations:
As in claim 1, “running a web server on a virtual machine that is running a software application and an operating system that supports the software application; causing the operating system to obtain and provide service data for the software application after failure of the software application; causing the web server to receive the service data from the operating system; and causing the web server to send the service data to an entity that is outside the virtual machine.”
As in claim 15, “running a web server on a virtual machine that is running a software application and an operating system that supports the software application; causing the operating system to obtain and provide service data for the software application after failure of the software application; causing the web server to receive the service data from the operating system; and causing the web server to send the service data to an entity that is outside the virtual machine.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113